ACCEPTED
                                                                                     01-15-00074-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               8/14/2015 11:55:15 AM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                               No. 01-15-00074-CR

                                        In the                      FILED IN
                                                             1st COURT OF APPEALS
                                 Court of Appeals                HOUSTON, TEXAS
                                       For the               8/14/2015 11:55:15 AM
                               First District of Texas       CHRISTOPHER A. PRINE
                                                                      Clerk
                                     At Houston

                             ♦

                                  No. 1256403
                            In the 337th District Court
                             Of Harris County, Texas

                             ♦

                        JUDIST LAMOND BROUSSARD
                                 Appellant
                                     v.
                           THE STATE OF TEXAS
                                  Appellee

                           ♦
                   STATE’S FIRST MOTION FOR EXTENSION
                           OF TIME TO FILE BRIEF
                           ♦

To the Honorable Court of Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:

      1. The appellant was indicted for capital murder. (CR 15). The appellant

            pleaded not guilty, but a jury found him guilty as charged. (CR 115,
   117). Because the State did not seek the death penalty, the trial court

   sentenced the appellant to confinement for life, without the

   possibility of parole. (CR 117). The trial court certified the appellant’s

   right of appeal, and the appellant filed a timely notice of appeal. (CR

   116, 120).

2. The State’s brief is due on August 14, 2015. The State requests a 45-

   day extension of time in which to file its brief.

3. This is the State’s first request for extension.

4. The following facts are relied upon to show good cause for an

   extension of time to allow the State to file its brief:

      a. The undersigned attorney was assigned this case on August 3,
         2015. Since then, he has worked on the following matters:

         1. Marcus Jamez Lewis
            14-14-00779-CR
            Brief filed August 5, 2015

         2. Hugo Steve Ramirez
            No. 14-15-00323-CR
            Case abated on July 21, 2015, with ongoing proceedings

      b. The undersigned attorney has been ill and was unable to work
         on August 12 and 13.

      c. The undersigned attorney has an upcoming pre-paid vacation
         that will leave him unable to work on this case during the first
         half of September.
WHEREFORE, the State prays that this Court will grant the requested
extension.
                                               Respectfully submitted,


                                               /s/ C.A. Morgan
                                               CLINTON A. MORGAN
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               (713) 755-5826
                                               morgan_clinton@dao.hctx.net
                                               TBC No. 24071454
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Franklin Bynum
      fgb@lawfgb.com


                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454

Date: August 14, 2015